Citation Nr: 1036132	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-32 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to an effective date earlier than February 4, 2008, 
for the award of a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from May 27, 1982, to September 
22, 1982; March 12, 1987, to July 16, 1987; February 16, 1991, to 
March 21, 1991; and July 1992 to June 1995.  
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

In May 2010, the Veteran testified in a hearing before the 
undersigned Acting Veterans Law Judge.  A copy of the transcript 
has been associated with the claims folder. 


FINDING OF FACT

VA received the Veteran's formal application for entitlement to a 
TDIU on April 18, 2007.


CONCLUSION OF LAW

The criteria for an effective date of April 18, 2007, for the 
award of a TDIU are met.  38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. §§ 3.114, 3.321, 3.400, 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect to 
the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does not 
preclude the Board from adjudicating the Veteran's claim.  This 
is so because the Board is taking action favorable to the Veteran 
on the issue in appellate status and a decision at this point 
poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Analysis

In a January 2010 rating decision, the RO awarded a TDIU, 
effective February 4, 2008.  The Veteran asserts that an earlier 
effective date is warranted; specifically, he contends that 
effective date for the grant of the TDIU should be April 18, 
2007, the date the claim was filed.

Generally, the effective date of an award of TDIU is the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1); 
see also Hurd v. West, 13 Vet. App. 449, 451 (2000) (noting that 
the effective date rules for an increased compensation claim 
apply for a TDIU claim).  A claim is "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating intent to apply for one or 
more benefits."  38 C.F.R. § 3.155(a).

VA must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - for 
benefits and is required to identify and act on informal claims 
for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  In some cases, a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).  The date of a VA medical record 
will be accepted as the date of receipt of a claim when such 
record relates to examination or treatment of a disability for 
which service-connection has previously been established or when 
a claim specifying the benefit sought is received within one year 
from the date of such record.  38 C.F.R. § 3.157(b).

An exception to the general rule applies where evidence 
demonstrates a factually ascertainable increase in disability 
within the one-year period preceding the date of receipt of the 
claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  Under these circumstances, the effective 
date of the award is the earliest date at which it was 
ascertainable that an increase occurred.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  The question of when an increase in 
disability is factually ascertainable is based on the evidence in 
the veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 
129, 135 (1992).

VA will grant TDIU when the evidence shows that the veteran is 
precluded, by reason of his service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only 
when it is established that the service-connected disabilities 
are so severe, standing alone, as to prevent the retaining of 
gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is 
not whether the veteran is unemployed or has difficulty obtaining 
employment, but whether the veteran can perform the physical and 
mental acts required by employment.  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

TDIU may be assigned where the schedular rating is less than 
total, where, if there is only one disability, the disability is 
rated at 60 percent or more, or where, if there are two or more 
disabilities, at least one disability is rated 40 percent or more 
and there is sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Where these percentage requirements are not met, entitlement to 
benefits on an extraschedular basis may be considered when the 
veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including 
employment and educational history.  38 C.F.R. § 4.16(b). The 
Board does not have the authority to assign an extraschedular 
TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).

The RO granted a TDIU, effective February 4, 2008, which 
coincides with the RO's establishment of the effective date for 
the grant of service connection for grand mal seizure, residuals 
of injury to the head with a 20 percent disability evaluation.

As of June 12, 2006, the Veteran was service-connected for 
migraine headaches, evaluated as 50 percent disabling; residual 
scar of the post-operative right anterior cruciate ligament 
reconstruction with bone patella tendon bone autograft, evaluated 
as 10 percent disabling; cervical neck strain, evaluated as 10 
percent disabling; lateral instability of the right knee, 
evaluated as 10 percent disabling; and arthritis of the right 
knee, evaluated as 10 percent disabling.  The combined evaluation 
was 70 percent as of that time.  Prior to that date, the 
Veteran's service-connected disabilities combined to 50 percent 
and he did not have one disability rated as 40 percent disabling, 
and he therefore did not meet the schedular criteria for a TDIU.  
See 38 C.F.R. § 4.16(a).  Thus, the schedular criteria for TDIU 
have been met since June 12, 2006.

As noted above, under the general rule, the effective date is the 
date of the claim for entitlement to TDIU or the date entitlement 
to TDIU arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(o)(1).  The first issue is the date of 
entitlement.  The date that entitlement to schedular TDIU arose 
was June 12, 2006, the date that the combined disability 
evaluation was 70 percent with one disability evaluated at least 
40 percent disabling.  38 C.F.R. § 4.16(a).  But where a veteran 
is unemployable due solely to service-connected disabilities but 
does not meet the schedular criteria, the claim should be 
submitted for consideration of an extraschedular TDIU.  38 C.F.R. 
§ 4.16(b).  Here, the evidence includes an August 23, 2006, VA 
examination which shows that the Veteran was employed full-time 
as a post office clerk.  On his application for TDIU, the Veteran 
indicated that he last worked full-time on August 21, 2006, and 
worked up until December 14, 2006, in some capacity.  Records 
from the Social Security Administration show that in December 
2006, the Veteran sought benefits due to his non-service 
connected back disability.  In his application, he indicated that 
he stopped working on September 6, 2006, due to his conditions 
which he identified as spinal stenosis, chronic back pain, right 
shoulder, migraine, and neck pain.  A March 2008 VA examination 
report noted that the Veteran retired from the post office due to 
his (nonservice-connected) low spine disability in 2002.  Based 
on the evidence and resolving doubt in the Veteran's favor, the 
Board finds that entitlement to a TDIU arose September 6, 2006.

The second issue is the date of the claim for TDIU. The Veteran's 
formal application for TDIU was received on April 18, 2007.  
There is no communication in the record that can be construed as 
either a formal or informal claim for benefits prior to that 
date.  As noted above, the Veteran met the schedular requirements 
for a TDIU as of arose September 6, 2006.  He filed his 
application for TDIU on April 18, 2007.  The later of the two 
dates is April 18, 2007, and therefore that is the date from 
which the Board will assign the grant of a TDIU.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  

The Board notes that the Veteran testified that he was seeking an 
effective date of April 18, 2007, and as the Board is granting 
the effective date as of that day, his claim is being granted in 
full and there remains no other issue on appeal.  Additionally, 
the Board cannot find any earlier effective date for a grant of 
the  TDIU.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R.§ 3.400(o)(2).


ORDER

An effective date of April 18, 2007, for the award of TDIU is 
allowed, subject to the regulations governing the award of 
monetary benefits.



____________________________________________
J. K BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


